It is with
pleasure that I congratulate you, Sir, on your
assumption of the presidency at the fifty-ninth session
of the General Assembly.
It is also a pleasure to speak to the Assembly
today as the Prime Minister of a fully sovereign State
that seeks to recover its place among the community of
nations. Iraq has been isolated from the international
community for a very long time. It was deprived of the
very important role it should play in the community of
nations. The Iraqi people aspire to recover that role
today.
Iraq is a nation rich in cultural heritage and
history, as the cradle of civilization. But the oppressive
regime of Saddam Hussein cast a long, sinister shadow
over Iraq. It traumatized and suppressed the people of
Iraq for decades. With the fall of Saddam Hussein’s
11

oppressive regime, our country and the world have
been made safer. New horizons for fruitful and
constructive cooperation with the world have emerged.
A new situation has emerged in Iraq, which is
now experiencing a conflict of far-reaching
consequences for the country’s future and its relations
with the world. It is the struggle of the Iraqi people —
and its vision for future peace and democracy —
against the terrorists and extremists and the remnants
of Saddam Hussein’s regime, who are targeting that
noble dream long nurtured by our people. It is the
struggle of all civilized nations against those working
to destroy civilization and world culture. I therefore
appeal to the representatives of the countries assembled
here to help Iraq to defeat the forces of terrorism and to
build a better future for its people.
The President returned to the Chair.
The brutal dictatorship imposed by Saddam
Hussein on Iraq brought destruction to Iraq and
brutalized and traumatized the Iraqi people. The regime
killed hundreds of thousands of Iraqi citizens. It
arrested and tortured many thousands more and drove
millions of Iraqis to leave their country after depriving
them of the most fundamental human and civil rights.
It also ruined relations among Iraqis by sowing the
seeds of religious, ethnic and other divisions.
My words today cannot adequately convey the
oppression and suffering endured by the Iraqi people
over three decades. We have discovered 262 mass
graves, and we continue to find more; they prove the
corruption of the Saddam regime and its lack of
compassion and respect for life.
During the brutal era of Saddam Hussein, the
dream of the Iraqi people was to build a democratic,
federal and free Iraq that would ensure a dignified life
for its citizens. Today, we have a genuine opportunity
to make that dream come true. Iraq has now become a
country of laws that ensure respect for human rights
and freedoms. It has a Government that embodies the
diversity of the Iraqi people within the framework of
genuine national unity.
Today, we are also preparing to hold democratic
elections next January under the timeline set in the
Law of Administration of the State of Iraq for the
Transitional Period and in Security Council resolution
1546 (2004). We are committed to that timeline despite
the complexities and difficulties involved, and, with
the Assembly’s help, we can meet the deadline.
Holding elections is a vital and necessary step towards
improving the security situation in Iraq. We hope that
all Iraqis will participate in the elections and contribute
to the completion of the political process.
Nonetheless, there is a tiny extremist minority
that seeks to deprive Iraqis of the opportunity to fulfil
their dream of building a democratic future in Iraq.
Like all terrorists everywhere in the world, those who
are responsible for terrorism in Iraq hate democracy,
freedom and humanity. They are abetted in their
criminal endeavours by a number of foreigners who
have infiltrated Iraq from neighbouring countries.
There are also criminals from the previous regime, who
aim at destroying our country and impeding progress.
They are not freedom fighters, as is claimed by some
biased circles. They do not mean to liberate our
country; rather, they want to spread chaos, violence
and terror and jeopardize the security of citizens and of
the country. They target the dreams and aspirations of
the Iraqi people.
In fact, our goal in the ongoing conflict is to
restore stability and the rule of law and to enable the
men, women and children of Iraq to live free from fear.
The aim of the terrorists, on the other hand, is to
destroy the aspirations and will power of our people
through mass killings and the destruction of Iraq’s
infrastructure, and to stop economic life in Iraq and
create a state of tension, panic and instability in order
to undermine peace and security. They want to destroy
human civilization in our region and, indeed,
throughout the world.
For all those reasons, my Government’s top
priorities are to defeat the terrorists’ schemes, to
establish security throughout Iraq and to hunt down the
terrorists and bring them to justice. We have developed
plans to promote security as a vital precondition for the
reconstruction of Iraq, the restoration of economic
progress, the completion of the political process, the
achievement of national reconciliation and the
promotion of a culture of tolerance among all citizens
of Iraq.
Perhaps members now appreciate the daunting
task we are facing. We look forward to assistance from
our neighbours and all of our friends in the
international community in order to achieve security
and stability in Iraq. I recognize that some countries
here objected to the war that brought down the
12

oppressive regime of Saddam Hussein and liberated the
people of Iraq. And that is their right. However,
differences over this issue should not remain an
obstacle to establishing new cooperative relationships
that would allow Iraq to receive serious international
support to consolidate security, freedom and
democracy in our country and to forge ahead on the
path of development and progress.
Iraq welcomes international support for the
objectives of the Iraqi people as outlined in Security
Council resolution 1546 (2004), which was adopted
unanimously. That resolution reaffirms the sovereignty
and territorial integrity of Iraq and endorses the
formation of the national Government. It also affirms
the international community’s commitment to support
the Government in fulfilling the will of the Iraqi people
by holding elections and establishing the proper legal
framework for political parties and civil society. In
addition, it places emphasis on the re-establishment of
an effective governmental structure, the application of
the principle of social justice, and the promotion of a
climate of tolerance, dialogue and human rights.
We need more assistance from our neighbours
and from the international community as a whole to
meet all those objectives and to translate the
aspirations of the Iraqi people into realities after so
many decades of suffering under the oppression of the
previous regime and its excessive practices. We are
proud of our membership of the League of Arab States,
the Organization of the Islamic Conference and the
Organization of Petroleum Exporting Countries, and
we have started a fruitful dialogue with the European
Union. We hope that all that will lead to concrete
positive results in the near future.
Also, I am pleased to announce here that the
North Atlantic Treaty Organization (NATO) has agreed
to assist Iraq in the training of its security forces. I
especially welcome the upcoming conference of
neighbouring countries and other friendly countries,
with the objective of empowering the Iraqi people to
face its challenges and dangers and of establishing
stability in Iraq.
It is our duty to coordinate our efforts in the fight
against terrorism and to exchange information. It is
also our duty to ensure that our national borders are
more secure, so that we can halt the infiltration of
terrorists into Iraq and put an end to their destructive
activities. In that context, we call upon all friendly and
peace-loving nations to stand by Iraq; we need their
immediate assistance. We need more assistance from
the multinational force, and we need a broadening of
the base of countries contributing troops to that force,
so that it will be better equipped and more determined
to confront terrorism and to provide security protection
for the United Nations and its agencies when they
return to Iraq.
My Government is committed to the
reconstruction and development of the national
economy and is working with the World Bank, the
United Nations system and the International Monetary
Fund to complete the reforms under way and enhance
Iraq’s prospects for welfare and prosperity, so that it
can become effective as a trading partner of other
nations. The problem of foreign debt has emerged as
the most serious obstacle on that road. Our debts
amount to billions of dollars, which is beyond our
capacity to repay. This places an unjust burden on the
Iraqi people, since those debts arose from the
prohibitive costs improperly incurred by the former
regime in its unjustified wars, its support for
international terrorism, its acquisition of weapons of
mass destruction and its plunder of our national
resources.
With good intentions and rational management,
Iraq hopes to reach agreement with the Paris Club by
the end of this year in order to achieve substantial
reductions in our debts. Here, I would like to express
our gratitude to those countries that have decided to
write off their loans to Iraq, and I appeal to other
creditor nations to show the same generosity. Without
their assistance, we will not be able to reconstruct Iraq
and attract the foreign investment that would enhance
our ability to defeat terrorism and improve security for
the Iraqi people, ensuring increased economic benefits
for the region and entire world. Also, I appeal to donor
countries that have pledged generous financial
assistance to fulfil their obligations in order to help us
reconstruct our country. We welcome the meeting of
donor countries scheduled to be convened next month
in Tokyo. Such financial assistance will create an
atmosphere of optimism that will allow us to leave the
past totally behind and will help us finance reforms and
development projects on the ground. In addition, we
hope that Iraq’s friends will provide financial
assistance to ensure the success of our democratic
elections.
13

We seek international assistance from the United
Nations for the special Iraqi court in order to ensure
that all defendants, whatever serious crimes they may
be charged with, receive fair trials within the justice
system. That would help Iraq free itself from the
pernicious shackles of the past.
We stress that the efforts and resources
committed by the international community to promote
Iraq’s democracy and revive its economy shall not have
been committed in vain. They may even have a
positive impact on the entire region and the world as a
whole, creating a climate conducive to peace, security
and international and regional cooperation on the basis
of respect for mutual interests.
We highly appreciate the role and good offices of
Secretary-General Kofi Annan in helping us lay the
foundations of freedom and democracy. We also pay
tribute to Mr. Lakhdar Brahimi, former Personal Envoy
of the Secretary-General, for his work on the
constitution of the interim Iraqi Government. We also
welcome the appointment of Mr. Ashraf Qazi as
Mr. Brahimi’s successor. We further welcome the
assistance team dispatched by the United Nations to
help us meet our obligation to convene general
elections in January.
We look forward to welcoming United Nations
personnel in Iraq to help see us through an effective
political process and reconstruction. We warmly look
forward to the return of all United Nations agencies to
fulfil their noble mission in Iraq.
On this occasion, I wish to recall with deep
anguish and sorrow the destruction of the United
Nations headquarters in Baghdad just over a year ago
in a brutal and barbaric terrorist attack that claimed the
lives of Mr. Sergio Vieira de Mello, a brilliant
international figure, and of other United Nations staff
members in the international compound. Their memory
will remain a vivid testimony for the promotion of
democracy and stability in Iraq. I stress our
determination to defeat the cowardly terrorists who
target the lives of foreign workers who come to Iraq to
help us fulfil our noble mission.
Iraq follows closely the challenges that face the
countries of the world, including the emergence of new
forms of terrorism, the proliferation of weapons of
mass destruction, the need to reduce poverty, the
achievement of the Millennium Development Goals,
respect for human rights and the consolidation of
democracy and equality. In that regard, Iraq appeals to
the United Nations in particular to strive even harder,
to combat and eradicate the horrendous scourge of
terrorism. That struggle calls for new ideas and firmer
resolve to implement the existing agreements. It is
important that we affirm the commitment of the
Government and people of Iraq to succeed in this
battle.
Terrorism is a disease that is spreading
throughout the world, employing misleading slogans.
Terrorists have killed numerous people in the name of
Islam in New York, Turkey, the Kingdom of Saudi
Arabia, Bali, Madrid, Baghdad and elsewhere. They
are criminals who commit their evil acts without mercy
and evince only a taste for barbarism and bloodshed.
Today, they have chosen Iraq as their battleground
because they fear the success of the Iraqi experience
and the restoration of Iraq’s stability, development and
democratic institution-building. They will reap nothing
but failure and total defeat.
Thus, our struggle is the United Nations struggle,
our victory will be its victory and our defeat will be its
defeat. Indeed, the values of democracy, freedom,
justice and equality for all, irrespective of gender,
colour, faith or race, are common human values. There
is no room or excuse for those who seek to divide our
world by making a distinction of Muslims, which is
extremely damaging to the unity of human society,
peace and security.
Furthermore, we believe in the importance of
consolidating peace and stability in the Middle East on
the basis of United Nations resolutions, of respect for
mutual rights and of a just and comprehensive peace.
Let me appeal today before the international
community, both to those who supported the war in
Iraq and to those who opposed it, as well as to the
United Nations itself, not to remain neutral or idle in
the struggle, but to join us for our sake as well as for
their own. The fulfilment of the Iraqi people’s dream of
a free, stable and prosperous Iraq, with good standing
in the family of peace-loving nations, will strengthen
our capacity and resolve to achieve justice and peace,
to defeat terrorism and violence, and to end all forms
of division and hatred among nations. Let us stand side
by side as one international family in order to achieve
our noble cause.